Citation Nr: 0307501	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-24 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318. 

3.  Whether the appellant is eligible to receive Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


REMAND

The veteran had active duty from May 1944 to May 1946.  He 
died on September 12, 1999.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claims.  

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claims so that she is 
afforded every possible consideration and to comply with due 
process.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

This appeal was perfected in December 2000, a month after the 
implementation of the VCAA.  The case was not transferred to 
the Board until October 2002, nearly two years later.  
However, there is no indication that the RO considered the 
VCAA in this case.  The representative argued the same in a 
statement received for the record in April 2003.  In fact, 
there is no mention of the VCAA in any documents in the 
claims folder.  Nor has the RO fully complied with VA's 
duties to notify and assist.  

On remand, the RO should notify the appellant of the evidence 
and information necessary to substantiate her claims and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.

Additionally, the claims file shows that during his lifetime 
the veteran was treated at the Kerriville and Audie Murphy VA 
Medical Centers (VAMCs).  The appellant maintains that these 
records would be of assistance in adjudicating her claims.  
Only records from the Kerriville VAMC dated from January to 
September 1999 have been obtained by the RO.  VA treatment 
records are deemed to be evidence of record, and a 
determination on the merits of this appeal should not be made 
without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
ensure that all of the relevant records have been associated 
with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  



Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following:

1.  Provide the appellant appropriate notice 
under the VCAA and its implementing law and 
regulations.  Such notice should specifically 
apprise her of the evidence and information 
necessary to substantiate her claims and 
inform her whether she or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Make arrangements to obtain the 
veteran's treatment records from the 
Audie Murphy and Kerriville VAMCs showing 
treatment for lung cancer dated from May 
1946 to September 1999.  

3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.  The Board points out that 
all attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the appellant 
of the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from such sources would be 
futile.
  
4.  Finally, readjudicate the appellant's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include consideration of all 
evidence received since the Statement of 
the Case of October 2000.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


